     Mark Ditton WSB#45432
 1   1312 Main St
     Vancouver, WA 98660
 2   (503)232-5303
     Attorney for Debtors
 3

 4

 5

 6
                            IN THE UNITED STATES BANKRUPTCY COURT
 7                         FOR THE WESTERN DISTRICT OF WASHINGTON

 8
     In re                                            )   Case No.: 17-13092 CMA
 9                                                    )
             Donnel Elaine Penner                     )   DEBTOR’S NOTICE OF WITHDRAWAL
10                                                    )   AND SUBSTITUTION OF COUNSEL
       Debtor,                                        )   PURSUANT TO LRBP 2089-1(a)
11                                                    )
                                                      )
12                                                    )
13             NOTICE IS HEREBY GIVEN that Kingston D. Bowen hereby withdraws as attorney of

14   record for debtor Donnel Elaine Penner and that Mark A. Ditton shall substitute as counsel for

15   debtors.

16

17   Respectfully submitted on August 19, 2019 by:

18
     /s/Mark A. Ditton___________                            /s/Kingston Bowen_______________
19   Mark A. Ditton WSB#45432                                Kingston Bowen, WSBA#46688
20

21

22

23

24

25

26
                                                  Tom McAvity
                                                  1312 Main St
                                              Vancouver, WA 98660
                                                 (503) 232-5303
                                              fax:1-(866) 241-4176
